Exhibit 10.2 SHARE PURCHASE AGREEMENT by and between MARK BYRNE HAVERFORD (BERMUDA) LTD. WEST END CAPITAL MANAGEMENT (BERMUDA) LTD. and FLAGSTONE LEASING SERVICES LIMITED As of August 23, 2007 TABLE OF CONTENTS Page ARTICLE IPURCHASE AND SALE 2 Section 1.1 Purchase and Sale of the Subject Shares 2 Section 1.2 Share Purchase Price 2 Section 1.3 Determination of Market Value 3 Section 1.4 Receipt of Purchase Price 2 Section 1.5 Instruments of Transfer; Payment of Purchase Price 2 ARTICLE IIGENERAL REPRESENTATIONS AND WARRANTIES OF SELLER 3 Section 2.1 Authorization 3 Section 2.2 No Brokers 3 Section 2.3 Legal Proceedings 3 Section 2.4 Corporate Records 3 Section 2.5 Financial Statements 3 Section 2.6 Tax Returns 3 Section 2.7 Aircraft Condition 3 Section 2.8 Absence of Restrictions and Conflicts 4 ARTICLE IIIREPRESENTATIONS AND WARRANTIES OF THE PURCHASER 4 Section 3.1 Organization 4 Section 3.2 Authorization 4 Section 3.3 No Brokers 4 Section 3.4 Absence of Restrictions and Conflicts 4 Section 3.5 Receipt of Schedules 5 ARTICLE IVCONDITIONS TO CLOSING 5 Section 4.1 Conditions to Each Party’s Obligations 5 ARTICLE VCLOSING 5 Section 5.1 Closing and Closing Date 5 ARTICLE VITERMINATION 6 Section 6.1 Termination 6 Section 6.2 Effect of Termination 6 ARTICLE VIIINDEMNIFICATION 6 Section 7.1. Indemnification Obligations of Mr. Byrne 6 Section 7.2 Indemnification Obligations of the Purchaser 7 -i- TABLE OF CONTENTS (continued) Page ARTICLE VIIIINSURANCE 8 Section 8.1 Insurance 8 ARTICLE IXCOVENANTS 8 Section 9.1 Covenants of Purchaser 8 ARTICLE XMISCELLANEOUS PROVISIONS 9 Section 10.1 Notices 9 Section 10.2 Schedules and Exhibits 9 Section 10.3 Assignment; Successors in Interest 9 Section 10.4 Number; Gender 9 Section 10.5 Captions 10 Section 10.6 Controlling Law; Amendment 10 Section 10.7 Severability 10 Section 10.8 Enforcement of Certain Rights 10 Section 10.9 Waiver 10 Section 10.10 Expenses; Attorney’s Fees; Compensation 10 Section 10.11 Dispute Resolution Mechanism 10 Section 10.12 Assignment 11 Section 10.13 Entire Agreement 11 APPENDIX—Defined Terms -ii- LIST OF EXHIBITS Exhibit AAircraft Description LIST OF SCHEDULES Schedule 1.2AIAL Debt description Schedule 1.2 BClosing Balance Sheet -iii- Table of Contents SHARE PURCHASE AGREEMENT THIS AGREEMENT (the “Agreement”), dated as of August 23, 2007, is made and entered into by and between Mark Byrne (“Mr. Byrne”), Haverford (Bermuda) Ltd. and West End Capital Management (Bermuda) Ltd. (each a “Seller” and collectively referred to as the “Sellers”) and Flagstone Leasing Services Limited, a Bermuda exempted company (the “Purchaser”), The Sellers and the Purchaser are sometimes individually referred to herein as a “Party” and collectively as the “Parties.” Flagstone Reinsurance Holdings Ltd. has joined in this Agreement for the sole purpose of acknowledging its obligation to provide the Guarantee required by Section 9.1 below. W I T N E S S E T H: WHEREAS, Sellers own 100% of the outstanding capital stock of IAL Leasing Ltd., a Bermuda exempted company (“IAL”); WHEREAS, the Purchaser desires to purchase all of the outstanding capital stock of IAL (the “Subject Shares”), and Sellers desires to sell the Subject Shares to the Purchaser pursuant to this Agreement the “IAL Purchase Transaction”); WHEREAS, the assets of IAL include a certain 1988 Dassault Falcon 900B aircraft, as more particularly described in the attached Exhibit A (the “Aircraft”), and other assets referenced in the Balance Sheet referred to in Article 1.2; WHEREAS, the liabilities of IAL include a certain loan from Bank of America Leasing & Capital, LLC pursuant to the terms of loan and aircraft security agreement dated as of November 6, 2006 (the “Security Agreement”) which is secured by the Aircraft and other Collateral as described in the Security Agreement, trade payables, and also sundry debt which sundry debt is being forgiven at closing of this transaction; and WHEREAS, the Parties desire to enter into this Agreement pursuant to which the Parties desire to make certain representations, warranties, undertakings, covenants and agreements in order to facilitate, among other things: (i) an effective and smooth IAL Purchase Transaction; (ii)the release of Mark J. Byrne from his Guarantee of all Obligations (as defined in the Security Agreement) of IAL and (iii) the release of Abacus Trust Company, solely in its capacity as trustee of the Mark J. Byrne Trust, from its Guarantee of all indebtedness of IAL under the Security Agreement (items (ii) and (iii) are collectively referred to as the “Guarantees”). NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants, agreements and conditions hereinafter set forth, and intending to be legally bound hereby, the Parties agree as follows: ARTICLE I PURCHASE AND SALE Section 1.1Purchase and Sale of the Subject Shares. Upon and subject to the terms, agreements, warranties, representations and conditions hereof, Sellers agree to sell, transfer, assign, convey and deliver to the Purchaser, and the Purchaser agrees to purchase, accept from Sellers, on the Closing Date, the Subject Shares for the Share Purchase Price. Table of Contents Section 1.2Share Purchase Price. The Purchase Price for the Subject Shares shall be the Market Value of the Aircraft as of 1 August 2007, determined in accordance with paragraph 1.3 below, plus the cash, prepaid expenses and receivables held by IAL, less the debt and accrued interest thereon of IAL as set forth and described in Schedule 1.2A (the “IAL Debt”), payable in the form of cash or readily available funds. Schedule 1.213 shows a calculation of the share purchase price as “Total Shareholders Equity” in accordance with a Balance Sheet as of 7/31/07 (the “Share Purchase Price”). Section 1.3Determination of Market Value. Purchaser and Sellers shall each have the Aircraft appraised by a competent appraiser, each at its own expense if any. Purchaser and Sellers hereby agree that the Market Value as of 1 August 2007 shall be the mean of these two appraisals. Purchaser and Sellers understand, acknowledge and agree that Sellers intend to use Aradian Aviation Ltd., Guernsey, Channel Islands, UK, as its appraiser, and that Purchaser intends to use Aviation Management Consulting, Inc., of Rockford, IL, as its appraiser. Section 1.4Receipt of Purchase Price. In consideration of the forgiveness of any and all debt due to Mr. Byrne from IAL and the representations, warranties and indemnities provided by Mr. Byrne in Articles II and VII of this Agreement, respectively, Haverford (Bermuda) Ltd. and West End CapitalManagement (Bermuda) Ltd. each acknowledge and agree that the Share Purchase Price shall be paid to the benefit of Mark Byrne only. Each of Haverford (Bermuda) Ltd. and West End Capital Management (Bermuda) Ltd. hereby forever release any and all claims that they may have to the Share Purchase Price asselling shareholders. Section 1.5Instruments of Transfer; Payment of Purchase Price. (a)At least three Business Days prior to the Closing Date, Mark Byrne shall deliver to the Purchaser written wire transfer instructions designating the accounts to which the Share Purchase Price shall be paid by the Purchaser at the Closing. (b)At the Closing, Sellers shall deliver, or shall cause to be delivered, to the Purchaser one or more certificates representing all of the Subject Shares, accompanied by stock transfer forms duly executed in favor of the Purchaser or the Purchaser’s affiliate, as the case may be, in proper form for transfer. (c)At the Closing, the Purchaser shall deliver, or shall cause to be delivered, to Mark Byrne the Share Purchase Price. (d)At the Closing, IAL shall procure that the Purchaser will be entered on the Register of Members of IAL. -2- Table of Contents ARTICLE II GENERAL REPRESENTATIONS AND WARRANTIES OF SELLER Each Seller hereby represents and warrants to the Purchaser that, as of the date of this Agreement with respect to Section 2.1 and only Section 2.1, all remaining representations shall be made by Mr. Byrne individually and no other shareholders: Section 2.1Authorization. Subject to the terms and conditions of the IAL Debt, Seller has the right, power and capacity to execute and deliver this Agreement and to perform Seller’s obligations hereunder and to consummate the transactions contemplated hereby. This Agreement has been duly executed and delivered by the Seller and constitutes the valid and binding agreement of the Seller, enforceable against Seller in accordance with its terms, subject to applicable bankruptcy, insolvency and other similar Laws affecting the enforceability of creditors’ rights generally, general equitable principles and the discretion of courts in granting equitable remedies. Section 2.2No Brokers. Neither the Seller, nor any affiliate of any of the Seller, has employed any broker, finder or investment banker or incurred any liability for any investment banking fees, financial advisory fees, brokerage fees or finders’ fees in connection with the transactions contemplated by this Agreement. Section 2.3Legal Proceedings. There are no suits, actions, claims, arbitrations, mediations, proceedings or investigations pending or, to the Knowledge of Seller, threatened against, relating to or involving IAL with respect to any matters, before any Governmental Entity. IAL is not subject to any judgment, decree, injunction, rule or order of any court or-arbitration panel. Section 2.4Corporate Records. Seller has heretofore made available to the Purchaser true, correct and complete copies of the charter documents for IAL and the corporate record books with respect to actions taken by their respective shareholders and directors. Section 2.5Financial Statements. Seller has delivered (or caused to be delivered) to the Purchaser, the Financial Statements listed on Schedule 1.28. The Financial Statements have been prepared from, and are in accordance with, the books and records of IAL, which books and records are maintained in accordance with U.S. GAAP consistently applied throughout the periods indicated, and such books and records have been maintained on a basis consistent with the past practices of IAL. Each of the Financial Statements fairly presents the financial information therein. Except as reflected in the Financial Statements or the notes thereto, IAL is not subject to any material obligations or liabilities including any and all obligation to Seller, Longtail Aviation, Ltd. or IAL leasing Limited, whether material or not which are hereby forgiven and extinguished. The IKAL Debt is as stated on Schedule 1.2A. Section 2.6Tax Returns. All material Tax Returns of IAL due to have been filed through the date hereof in accordance with any Applicable Law have been duly tiled and are correct and complete in all material respects; Section 2.7Aircraft Condition. The Aircraft is in good condition and working order and has been regularly and properly maintained. -3- Table of Contents Section 2.8Absence of Restrictions and Conflicts. Other than the IAL Debt, the execution, delivery and performance of this Agreement, the consummation of the transactions contemplated by this Agreement and the fulfillment of and compliance with the terms and conditions of this Agreement do not violate or conflict with, constitute a breach of or default under, result in the loss of any benefit under, or permit the acceleration of any obligation under: (i) any term or provision of the charter documents of the IAL; (ii) any contract to which the IAL is a party; (iii) any judgment, decree or order of any Governmental Entity to which the IAL is a party or by which the Purchaser or any of its properties is bound; or (iv) any applicable law. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER The Purchaser hereby represents and warrants to Sellers that as of the date of this Agreement: Section 3.1Organization. The Purchaser is a corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization and has all requisite corporate power and authority to execute and deliver this Agreement and to perform its obligations under this Agreement and to consummate the transactions contemplated by this Agreement. Section 3.2Authorization. The Purchaser has the right, power and capacity to execute and deliver this Agreement and to perform its obligations hereunder and to consummate the transactions contemplated hereby. The execution and delivery of this Agreement by the Purchaser, the performance by the Purchaser of its obligations under this Agreement and the consummation of the transactions provided for in this Agreement have been duly and validly authorized by all necessary corporate action on the part of the Purchaser. This Agreement has been duly executed and delivered by the Purchaser and constitutes the valid and binding agreement of the Purchaser, enforceable against the Purchaser in accordance with its terms, subject to applicable bankruptcy, insolvency and other similar Laws affecting the enforceability of creditors’ rights generally, general equitable principles and the discretion of courts in granting equitable remedies. Section 3.3No Brokers. Neither the Purchaser, nor any affiliate of the Purchaser, has employed any broker, finder or investment banker or incurred any liability for any investment banking fees, financial advisory fees, brokerage fees or finders’ fees in connection with the transactions contemplated by this Agreement. Section 3.4 Absence of Restrictions and Conflicts. The execution, delivery and performance of this Agreement, the consummation of the transactions contemplated by this Agreement and the fulfillment of and compliance with the terms and conditions of this Agreement do not violate or conflict with, constitute a breach of or default under, result in the loss of any benefit under, or permit the acceleration of any obligation under: (i) any term or provision of the charter documents of the Purchaser; (ii) any contract to which the Purchaser is a party; (iii) any judgment, decree or order of any Governmental Entity to which the Purchaser is a party or by which the Purchaser or any of its properties is bound; or (iv) any applicable law. -4- Table of Contents Section 3.5Receipt of Schedules. The Purchaser acknowledges receipt of copies of the Schedules included in Article II. ARTICLE IV CONDITIONS TO CLOSING Section 4.1Conditions to Each Party’s Obligations. The respective obligations of each Party to effect the transactions contemplated by this Agreement and the agreements contemplated herein, will be subject to the fulfillment at or prior to the Closing of each of the following conditions (it being understood that the performance obligations of a Party hereunder shall not be subject to the satisfaction of conditions which are its obligation to satisfy): (a)Seller’s Representations and Warranties. The representations and warranties of the Seller set forth in Article II (including all schedules and exhibits attached hereto) shall be true and correct in all material respects as of the date of this Agreement as though made on and as of the date of this Agreement; (b)Purchaser’s Representations and Warranties. The representations and warranties of the Purchaser set forth in Article III shall be true and correct in all material respects as of the date of this Agreement as though made on and as of the date of this Agreement; (c)Performance of Obligations. Each Seller and the Purchaser shall have performed in all respects all covenants and agreements required to be performed by them under this Agreement on or prior to the Closing Date including receipt of the IAL Debt of the bank and the purchase of the Insurance referenced in Article VIII; and (d)No Material Adverse Effect. Between the date of this Agreement and the Closing Date, there shall not have occurred any change or development likely to result in a Material Adverse Effect. ARTICLE V CLOSING Section 5.1Closing and Closing Date. The “Closing” shall occur on the second Business Day after the day on which the last condition in Article
